Citation Nr: 1547512	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  13-16 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for pulmonary amyloidosis, to include as due to herbicide exposure in service. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service connected disability.  


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1970 to May 1973.  

The issue of TDIU, for the period prior to January 23, 2014, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by subjective complaints of impaired concentration, distress from trauma, and intrusive thoughts; objective findings include depressed mood, anxiety, and disturbances of motivation and mood.  

2.  The Veteran had active duty service in Vietnam and herbicide exposure is presumed.  

3.  An amyloid nodule was not shown in service or for many years and is not shown to be due to service.  AL amyloidosis is not shown. 

4.  Effective January 23, 2014, the Veteran was in receipt of an overall 100 percent schedular rating with special monthly compensation for his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).  

2. Pulmonary amyloidosis was not incurred in or aggravated by service, including as a result of herbicide exposure; AL amyloidosis is not shown. 38 U.S.C.A. §§ 1110 , 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2013).

3.  The criteria for a TDIU for the period since January 23, 2014, have not been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 4.16(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for PTSD 

The Veteran has asserted that he is entitled to a higher rating for PTSD than the 30 percent currently assigned.  After a careful review of the evidence of record, the Board finds that entitlement to a higher rating is not warranted.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

PTSD is rated under DC 9411, which provides a 30 percent rating where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike setting); inability to establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.

The classification outlined in the portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  38 C.F.R. § 4.130 (2014).  

The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  GAF scores included in the record are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  The Board notes that while GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

With regard to the use of the phrase "such as" in 38 C.F.R. § 4.130, ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.

The newer DSM-5 has now been officially released.  An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-5; however, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Jurisdiction over the present appeal was conferred to the Board in July 2015 so the DSM-5 applies.  79 Fed. Reg. 45093 (Aug. 4, 2014).  The Veteran has not been prejudiced by this change in Diagnostic and Statistical Manual of Mental Disorders, even though the DSM-5 no longer considers GAF scores as a part of the PTSD analysis and the Board can address the issue on the merits.  

In a December 2013 VA examination, the examiner determined that the Veteran met the DSM-5 criteria for PTSD.  It was noted that since initiating therapy, he had experience some improvement in his PTSD symptoms, but still had impaired concentration problems, distress from trauma, intrusive thoughts and mild anhedonia.  It was noted that he also suffered from major depressive disorder, but this disability had not been linked to active service.  However, the examiner noted that the following symptoms were related to PTSD: re-experiencing, avoidance, and hyperarousal.  His anhedonia and concentration problems could be from either mental health disability.  When it is not possible to separate the effects of service-connected and nonservice-connected disabilities, such effects should be attributed to the service-connected condition.  Mittleider v. West, 11 Vet. App. 181 (1998).  

The examiner opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  The Veteran's concentration problems, which could be attributed to a major depressive disorder or PTSD, affected occupational impairment.  Avoidance symptoms and mild ongoing irritability affect social impairment.  Impairment due to PTSD related-irritability was much worse prior to initiating therapy, and problematic for much of the Veteran's adult life post-service.  

Overall the Veteran's primary symptoms of his PTSD were depressed mood, anxiety, and disturbances of motivation and mood, with no other symptoms attributable to PTSD.  The examiner concluded that the Veteran met the criteria for both major depressive disorder and PTSD secondary to both military and non-military traumas.  Prior to developing full blown PTSD after the traumatic death of his brother, the Veteran had impairment from PTSD related hyperarousal symptoms (e.g., irritability, exaggerated startle).  He reported these problems since returning from Vietnam, with re-experiencing symptoms of his wartime traumas not becoming evident until he was diagnosed with a pulmonary disability.  He had experienced moderate improvement in his mental health disabilities with treatment, but had ongoing impairment due to PTSD avoidance symptoms and problems with concentration.  

The Veteran asserts that he is entitled to a 50 percent rating.  As noted above, in order to receive a 50 percent rating symptoms would include or be consistent with flattened affect, speech impairment, panic attacks more than once a week, difficulty with complex commands, memory impairment, impaired judgment or abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The evidence of record has not shown that the Veteran has subjectively complained of any of these symptoms, with the exception of disturbances of motivation and mood, nor did the examiner find objective evidence of any of the symptoms that are consistent with or like those associated with a 50 percent rating.  

The symptoms reflected by the examination in December 2013 all indicate that the Veteran suffers from occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversational normal) due to his PTSD diagnosis warranting a 30 percent rating. 

This finding is consistent with the clinical records.  Specifically, treatment records do not contain evidence that supports a finding that the Veteran experiences flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; or impaired abstract thinking, or any other symptoms that would be like or similar to those at the 50 percent criteria.

The Veteran had previously complained of disturbances of motivation and mood, however, this improved with therapy.  This symptom alone does not warrant a 50 percent rating given the over-all disability picture.  For instance, a review of the mental health treatment notes from May 2015 state that his affect was full and mood was "pretty good."  In November 2014, another treatment note described his mood as "very good" and he denied having any return of depressive or PTSD symptoms.  The examiner noted that his mood was euthymic.  In April 2014, his mood was described as "pretty good," he denied having anhedonia, his energy levels were good, sleep was good, appetite was normal and he denied any recent PTSD symptoms such a hypervigilance, exaggerated startle, nightmares, avoidance or emotional numbing.  In January 2014, his mood was "good," work was going well, and things were going well at home.  This evidence does not support a higher rating.

The Board has also considered his statements that his disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of his PTSD has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  

The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which PTSD is evaluated.  Moreover, as the December 2013 examiner has the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinion great probative value.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is denied.

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Under most circumstances, the VA Rating Schedule will apply unless there are exceptional factors that make the applicability of the Rating Schedule to a Veteran's case impractical.  See Fisher v. Principi, 4 Vet. App 57 (1993).  The regulation states that the governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1). 

The discussion in the analysis section above reflects the notion that the symptoms and effects of the Veteran's PTSD, namely depressed mood, anxiety, and disturbances of motivation and mood are fully contemplated by the applicable rating criteria in the VA Rating Schedule.  Therefore, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).

Service Connection for Amyloidosis

The Veteran has asserted entitlement to service connection for pulmonary amyloidosis.  Specifically, he claims that his pulmonary nodule of amyloid protein was due to exposure to herbicides in service.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).
  
In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).
  
It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In addition to the above laws and regulations, a veteran, who during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  "Service in the Republic of Vietnam" includes service in the waters offshore ("brown water") and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See 38 C.F.R. §§ 3.307(a)(6)(iii). 

Service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6); 3.309(e).  Relevant to this case, AL amyloidosis is among those diseases.

Claims based on Agent Orange exposure are unique in that entitlement is based on an analysis of scientific evidence, ordered by statute.  38 U.S.C.A. § 1116(b).  The Agent Orange Act of 1991 (in part) directed the Secretary of VA to enter into an agreement with the National Academy of Science (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in the Republic of Vietnam during the Vietnam Era and each disease suspected to be associated with such exposure. 

Whenever the Secretary determines that a positive association exists between exposure of humans to an herbicide agent and a disease, the Secretary will publish regulations establishing presumptive service connection for that disease.  If the Secretary determines that a presumption of service connection is not warranted, he must publish a notice of that determination, including an explanation of the scientific basis for that determination.  The Secretary's determination must be based on consideration of NAS reports and all other sound medical and scientific information and analysis available to the Secretary.  See 38 U.S.C.A. § 1116(b)-(c). 

The Secretary has reiterated that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined that a presumption of service connection is warranted.  See 75 Fed. Reg. 32,540 (June 8, 2010).  Based on the NAS committee report, Veterans and Agent Orange: Update 2008, the Secretary added additional disorders to the list of those for which the presumption of service connection is available.  See 75 Fed. Reg. 52,303 (Aug. 31, 2010).  Additional amendments have been enacted and public notices provided based on Veterans and Agent Orange: Update 2010.  See 75 Fed. Reg. 81,332 (Dec. 27, 2010); 77 Fed. Reg. 47,924 (Aug. 10, 2012); 78 Fed. Reg. 54,763 (Sept. 6, 2013).

The Veteran's DD-214 confirms active military service in Vietnam, as such the presumption applies.  However, the evidence of record does not confirm that he has one of the presumptive diseases that are associated with herbicide exposure for purposes of the presumption, specifically AL amyloidosis.  

In May 2014, the Veteran underwent a VA Hematologic and Lymphatic examination.  The examiner reported that the Veteran underwent resection of the left lower lobe of his lung in September 2012 to remove a nodule.  Pathology report confirmed an Amyloid protein nodule.  Mass spectrometry of this specimen showed the amyloid to be Ig lambda with heavy chain (IgG) component-type amyloid deposition.  He did not require chemotherapy or radiation therapy thereafter.  Soon after the surgery, he developed heart failure and it was suspected that this may have been due to amyloid deposition in the heart.  That had not yet been established or diagnosed via a heart biopsy.  

The Veteran reportedly had undergone repeated blood testing over the last two years to look for markers of amyloid related disease in the body.  In January 2013, he underwent his most recent blood test for markers of amyloid in the body.  All test returned with normal results.  He has also had a bone marrow biopsy in November 2012, which found no myeloma or lymphoma and was congo red stain negative.  Serum and urine protein electrophoresis have both been negative.  PET scan in December 2012 found no abnormalities.  A cardiac MRI in February 2014 found no evidence of myocardial amyloidosis.  

A physical examination revealed that the Veteran was not on any medication for control of the condition, had not completed any treatment and was not under treatment for the condition, did not have anemia or thrombocytopenia, had no signs or symptoms of the disorder, no recurring infections, and no polycythemia vera.  The final diagnosis was solitary pulmonary nodule. 

When asked specifically whether the Veteran's amyloidosis was AL amyloidosis, the examiner clarified the diagnosis as Solitary Pulmonary Amyloidoma.  While the examiner did not specifically answer the question as yes or no, he went on to explain that the Veteran did not have systemic amyloidosis because all work-ups to date had been negative for amyloid anywhere else in the body.  A reasonable reading of this opinion is that the Veteran does not have a diagnosis of AL amyloidosis.  Without a diagnosis of AL amyloidosis, entitlement to service connection based on herbicide exposure is not warranted.  

Parenthetically, and for definitional purposes only, the Board observes that amyloidosis is defined as a disease characterized by extracellular accumulation of amyloid in various organs and tissues of the body.  Stedman's Medical Dictionary, 27th ed.  AL stands for amyloid light chain-related, which is the most common form.  In this case, the examiner specifically noted that mass spectrometry of the specimen from the Veteran's lung showed the amyloid to have a heavy chain component.  While not dispositive, this also suggests that the amyloid nodule removed from the Veteran's lung was not AL amyloidosis, which is the disease listed in the presumptive list associated with herbicide exposure.  In addition, there is no medical evidence supporting the claim on a presumptive basis. 

Having found that the Veteran is not entitled to presumptive service connection, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Board will now turn to address the Veteran's solitary pulmonary nodule on a direct service connection basis.

As noted above, the Veteran underwent resection of the left lower lobe of his lung in September 2012 to remove a nodule and applied for a claim for benefits in October 2012.  The May 2014 examiner evaluated the Veteran and determined that he did not have any impairment due to the removal of this solitary pulmonary nodule.  Nor did he have the presence of amyloid anywhere in his body.  As such, there is no current disability shown at this time.  

Even assuming minimal residuals as a result of surgery, the evidence does not show and the Veteran does not contend that the amyloid nodule was shown in service.  Further, as it is not listed as a "chronic disease" under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) for continuity of symptomatology does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).  Finally, the May 2014 examiner specifically opined that the amyloid nodule was not incurred in or caused by (no medical nexus) any in-service injury, event, or illness.  Therefore, service connection is denied on a direct basis.

The Board has weighed the Veteran's statements as to an association between the amyloid nodule and service.  While he is competent to report symptoms as they come to him through his senses, an amyloid nodule or AL amyloidosis are not the types of disorders that a lay person can provide competent evidence on questions of etiology or diagnosis.  Such competent evidence has been provided by the medical personnel who examined the Veteran during the current appeal and rendered a medical opinion.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

TDIU

The Veteran asserts entitlement to TDIU.  He states that he is unable to obtain or maintain substantially gainful employment as a result of the severity of his service connected PTSD.  The Board finds that for the period since January 23, 2014, the Veteran has been evaluated as 100 percent disabled with entitlement to special monthly compensation.  As such, he is not eligible for TDIU for his service connected disabilities, to include PTSD.  

The Court has held that the receipt of a 100 percent schedular rating for a service-connected disability does not necessarily render moot any pending claim for a TDIU.  Bradley v. Peake, 22 Vet. App. 280, 291-92 (2008).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  However, in this case, the Veteran is already in receipt of special monthly compensation and as such there is no further entitlement that he could receive.  Accordingly, TDIU for the period of January 23, 2014, to the present is denied.    

Finally, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
  
In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112   (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.
  
In any event, VA provided the Veteran notice letters in November 2012, December 2012 and December 2013 that fully addressed all notice elements.  These letters informed him of what evidence was required to substantiate his underlying claim, and of his and VA's respective duties for obtaining evidence.  He has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  He has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist him in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2014). 
  
Further, the Veteran was provided VA examinations in December 2013 for his PTSD and May 2014 for his pulmonary amyloidosis which were adequate for the purposes of determining service connection as it involved a review of his pertinent medical history as well as a clinical evaluation, and provides an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In light of the foregoing, all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

An initial rating in excess of 30 percent for PTSD is denied.  

Service connection for pulmonary amyloidosis is denied. 

A TDIU since January 23, 2014, is denied.  


REMAND

Entitlement to TDIU is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Entitlement to TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The Veteran has claimed TDIU.  The Board has addressed entitlement to TDIU for the period since January 23, 2014; however, for the period prior to January 23, 2014, the claim for entitlement to TDIU has not been developed by the RO and as such, on remand, he should be provided with notice of how to substantiate a claim for TDIU.  Friscia v. Brown, 7 Vet. App. 294 (1994).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with appropriate notice and assistance regarding the issue of entitlement to TDIU. 

2.  If the Veteran returns a completed application, develop the claim as appropriate that consider all of his service-connected disabilities. 

3.  After completing the above, adjudicate the Veteran's claim of entitlement to TDIU benefits.  If the benefit sought on appeal is not granted to his satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


